Citation Nr: 1223086	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  09-15 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for vertigo/peripheral vestibular disorder, to include as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel






INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968, and from October 1976 to February 1978.  His second period of active duty has been characterized by an other than honorable conditions discharge.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board must discuss all theories of entitlement raised by the Veteran or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Accordingly, the issue has been recharacterized as noted on the title page to better reflect the Veteran's contentions.

The Veteran requested a Board hearing in a correspondence dated in May 2009, but later withdrew this request in November 2011.  See 38 C.F.R. § 20.704 (e)(2011).


REMAND

In a March 2009 rating decision, the RO granted service connection for bilateral hearing loss (0 percent from October 31, 2006) and tinnitus (10 percent from October 31, 2006).  In a letter dated in May 2009, the Veteran stated that "the VA has awarded me 10% for ringing in the ears and 0% for bilateral hearing loss of which I am appealing."

The Board construes the May 2009 correspondence as a timely notice of disagreement (NOD) with the March 2009 rating decision.  Thus, the originating agency is required to send the Veteran a statement of the case (SOC) in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  Where an NOD has been submitted, the veteran is entitled to an SOC.  The failure to issue an SOC is a procedural defect requiring a remand.  Manlincon v. West, 12 Vet. App. 238 (1999).

As for the claim on appeal to the Board, the Veteran contends that he suffers from some type of peripheral vestibular disorder, such as vertigo, and that the disability had its onset during his first period of active duty service.  The Veteran maintains that during that time he worked as a demolition expert and did not use hearing protection.  He also maintains that after an explosion he sometimes "was left deaf for a few days and with ringing in my ears which included feeling dizzy."  He reportedly complained of dizziness during service on many occasions and "was told it comes with the job, so [he] let it go."  See July 2007 VA Forms 21-4138.  

In the alternative, the Veteran contends that his claimed disability is secondary to his service-connected bilateral hearing loss or tinnitus.  In support of this claim, he has submitted an internet article noting a possible relationship between peripheral vestibular disorders and hearing loss.  

In general, the law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110  1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997). 

Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Additionally, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a). 

The DD 214 shows that the Veteran's military occupational specialty (MOS) during his first active duty period was that of combat engineer.

A May 1966 pre-induction examination report and a July 1968 separation examination report contain normal clinical evaluations of all systems.  The Veteran denied problems with dizziness on the accompanying medical history reports.  Service treatment records (STRs) contain no complaints of, treatment for, or diagnosis of any disorder manifested by dizziness.  

An August 1976 enlistment examination report and a November 1977 administration separation examination report contain normal clinical evaluations of all systems except for a tracheotomy scar.  The Veteran again denied problems with dizziness on the accompanying medical history reports.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d)  and 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as dizziness during service and since.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).

As the evidence of record shows current complaints of dizziness, acoustic trauma during service, and an indication of a potential link between peripheral vestibular disorder and hearing loss, remand is required for an examination and medical opinion regarding any nexus to service, to include consideration of whether any current vertigo/peripheral vestibular disorder may be secondary to the Veteran's service-connected bilateral hearing loss and/or tinnitus.  

In addition, there are outstanding treatment records that should be obtained on remand.  The Veteran contends that he initially sought evaluation for dizziness  from the Fresno, California VAMC shortly after discharge from his first active duty period.  There are no records from that facility in the claims file.  (All VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).)  The Veteran also maintains that he became dizzy and fell while working at the United States Postal Service (USPS), after which he was diagnosed with vertigo at the Greenbrea Medical Center.  He has stated that the treatment occurred in either 1970 or 1971, and that he was told the vertigo was more than likely caused by acoustic trauma during service.  The Veteran did not provide any records from such evaluation or authorize the agency of original jurisdiction (AOJ) to obtain them on his behalf.  Such records would be helpful in assessing the Veteran's claimed vertigo over the years and should be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any treatment records from the VAMC in Fresno, California from August 1968 to December 1971.  All attempts to procure these records should be documented in the file.  If these records cannot be obtained, a notation to that effect should be inserted in the file and the Veteran should be informed.  

2.  Request that the Veteran authorize release of his private treatment records from the Greenbrae Medical Center from January 1970 to December 1971.  A copy of any negative response(s) should be included in the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified pursuant to 38 C.F.R. § 3.159(e) (2011).

3.  Request that the Veteran authorize release of his employment medical records with the United States Postal Service (USPS).  A copy of any negative response(s) should be included in the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified pursuant to 38 C.F.R. § 3.159(e) (2011).

4.  Upon completion of the above-requested development, schedule the Veteran for a VA examination with an ENT physician.  The claims file, to include a copy of this remand, must be made available to the examiner for review in connection with the examination.  Testing with a view toward determining whether the Veteran has vertigo/peripheral vestibular disorder should be conducted.  All other studies, tests and evaluations should be performed as deemed necessary by the examiner.  The results of any testing must be included in the examination report. 

The examiner should answer the following questions:

(a)  Does the Veteran suffer from any type of a peripheral vestibular disorder, such as vertigo?

(b)  If so, is it at least as likely as not, i.e., 50 percent probability or greater, that any such diagnosed disability is related to the Veteran's first active duty period (August 1966 to August 1968)?

(c)  Is it at least as likely as not, i.e., 50 percent probability or greater, that any such diagnosed disability was caused or aggravated (permanently worsened beyond normal progression) by service-connected bilateral hearing loss or tinnitus?  

In answering these questions, the examiner should address any pertinent in-service findings - to include the medical examination reports dated in May 1966, July 1968, August 1976, and November 1977 - as well as any pertinent post-service findings.  

A full and complete rationale for all opinions expressed must be provided.  The examiner should set forth the medical reasons for accepting or rejecting the Veteran's statements of continuity of symptomatology since service.  (If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.))

5.  The Veteran and his representative should be sent an SOC on the issues of entitlement to an initial compensable evaluation for bilateral hearing loss, and entitlement to an initial evaluation in excess of 10 percent for tinnitus.  If, and only if, the Veteran perfects an appeal by submitting a timely substantive appeal with respect to at least one of these claims, the issue(s) should be certified on appeal to the Board.

6.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the claim of entitlement to service connection for vertigo/peripheral vestibular disorder, to include as secondary to a service-connected disability.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

